Citation Nr: 9906358	
Decision Date: 03/08/99    Archive Date: 03/18/99

DOCKET NO.  98-08 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable initial disability 
evaluation for veteran's service-connected left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and his friend



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active military duty from August 1950 
to March 1952 and from September 1952 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  The appellant then filed a timely 
notice of disagreement and substantive appeal regarding this 
issue.

In October 1998, the RO issued a rating decision that granted 
service connection for left ear hearing loss, and assigned 
thereto a noncompensable initial disability evaluation, 
effective April 1998.  The RO's October 1998 rating decision 
also confirmed and continued the denial of service connection 
for the appellant's right ear hearing loss.  

In December 1998, the appellant, through his representative, 
noted his disagreement with the initial disability rating 
assigned to his service-connected left ear hearing loss.  
Accordingly, the issues at hand in this matter became: (1) 
entitlement to service connection for right ear hearing loss; 
and (2) entitlement to a compensable initial disability 
evaluation for service-connected left ear hearing loss. See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  

The RO has not issued a statement of the case (SOC) 
addressing the issue of an increased initial disability 
rating for the veteran's service-connected left ear hearing 
loss.  "Where the claimant . . . files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, . . . such agency shall prepare a statement of 
the case."  38 U.S.C.A. § 7105(d)(1).  Accordingly, this 
issue must be remanded to the RO for issuance of a SOC 
addressing this issue.  See Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995) (If a claim has been placed in appellate 
status by the filing of a notice of disagreement, the Board 
must remand the claim to the RO for preparation of a SOC as 
to that claim); 38 U.S.C.A. § 7105(d)(1) (issuance of SOC 
required after filing of a notice of disagreement).  Thus, 
this issue will be discussed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran testified that he was exposed to significant 
acoustic trauma in the performance of his inservice duties 
over a twenty-year period.  He also indicated that he first 
experienced hearing loss while on active duty service, and 
that this condition has continued to exist ever since.

3.  The veteran's service medical records revealed that he 
sustained bilateral hearing loss.

4.  A VA audiological examination, dated June 1998, revealed 
current bilateral hearing loss as defined in 38 C.F.R. 
§ 3.385 (1998).

5.  The veteran's current bilateral hearing loss cannot be 
reasonably disassociated from his inservice exposure to 
acoustic trauma in the performance of his inservice duties.



CONCLUSION OF LAW

The appellant's right ear hearing loss was incurred in active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303, 3.385 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well-grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

Sensorineural hearing loss may be presumed to have been 
incurred during active military service if it is manifested 
to a degree of 10 percent within the first year following 
active service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998). 

II.  Factual Background

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
report of separation, Form DD 214, revealed that he served on 
active duty in the United States Marine Corps from August 
1950 through March 1952 and from September 1952 through 
September 1970.  The report indicates that he was initially 
assigned an inservice specialty relating to artillery.  
Thereafter, he was assigned to an inservice specialty in 
supply.  The veteran's Form DD 214 also noted, in pertinent 
part, that he was awarded a Combat Action Ribbon and a 
Presidential Unit Citation for his service in the Republic of 
Vietnam during the Vietnam War.  

In March 1950, the veteran's pre-induction examination was 
conducted.  The report of this examination revealed that his 
hearing was rated 15/15 in both ears on a whispered voice 
hearing test.  Subsequent examinations, dated February 1952 
and January 1954, also noted that the veteran's hearing was 
rated 15/15 in both ears on a whispered voice hearing test.

In January 1964, the veteran underwent a re-enlistment 
physical examination.  The report of this examination noted 
that his ears were normal.  An audiological evaluation 
performed at that time noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
0
LEFT
5
15
15
20
20

In February 1966, the veteran underwent an annual physical 
examination.  An audiological evaluation performed at that 
time noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
20
10
LEFT
10
15
30
40
35

The report of this examination noted that the veteran's ears 
were normal.

The veteran's discharge examination was conducted in May 
1970.  The report of this examination noted that the 
veteran's ears were normal.  An audiological evaluation 
performed at that time noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
15
15
35
40
45

The report concluded with a diagnosis of high frequency 
hearing loss, bilaterally.  A medical history report, 
completed pursuant to his discharge examination, noted the 
veteran's complaints of hearing loss.  

In April 1998, the veteran filed his present claim for 
service connection for bilateral hearing loss.  In support of 
his claim, the veteran submitted an audiological examination 
report, dated May 1994, from University Hospital in Jackson, 
Mississippi.  The report of this examination noted the 
veteran's "long standing bilateral mild to moderate 
sensorineural hearing loss."  The report noted an impression 
of mild to moderately-severe sensorineural hearing loss 
bilaterally.  It also noted that the veteran's hearing 
sensitivity was essentially unchanged since his previous 
audiological examination performed in February 1988.  

In June 1998, a VA audiological examination was conducted.  
The report of this examination noted that the veteran's 
narrative history of "decreased hearing bilaterally for the 
past 30 years."  The report also indicates that he currently 
wears 

binaural self-purchased hearing aids.  An audiological 
evaluation, performed at this time, revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
55
65
65
LEFT
40
45
60
65
65

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and 62 percent in the left ear.  The 
report concluded with a summary of "[m]ild sloping to 
moderately severe bilateral sensorineural hearing loss with 
poorer word recognition ability in the left ear."  The 
report also recommended that he continue use of present 
hearing aids.

In October 1998, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he served on active 
duty in the United States Marine Corps.  He indicated that he 
initially served in the artillery, but was later changed over 
to the supply field.  He indicated that his inservice duties 
exposed him to acoustic trauma.  He also reported that he 
first started having trouble with his hearing during his 
active duty service and that he continued to have trouble 
ever since.  

III.  Analysis

Initially, the Board concludes that the veteran's claim for 
service connection for right ear hearing loss is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible. 
See Savage, 10 Vet. App. at 495.  All relevant facts have 
been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran contends, in essence, that he developed right ear 
hearing loss as a direct result of acoustic trauma he 
incurred during service.  He specifically alleges that he 
sustained bilateral hearing loss due to noise exposure from 
artillery fire during his active duty service.  Accordingly, 
the determinative issues presented herein are: (1) whether 
the veteran sustained a hearing loss injury during service; 
(2) whether he has any current right ear hearing loss 
disorder; and, if so, (3) whether this current disability is 
etiologically related to his service.

Impaired hearing is considered a disability for VA purposes 
when:  the auditory threshold in any of the frequencies of 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1998).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

With regard to the veteran's right ear hearing loss, the 
results of his June 1998 VA audiological examination show 
that he meets the requirement for a bilateral hearing loss 
disorder under 38 C.F.R. § 3.385 (1998).  Specifically, this 
examination shows a speech discrimination score of 84 percent 
in the right ear.  The remaining question to be answered, 
therefore, is whether this current right ear hearing loss is 
related to the veteran's active military service.

After a thorough review of the veteran's claim file, the 
Board finds that there is an approximate balance of the 
positive and negative evidence as to whether the veteran's 
hearing loss is related to his active duty service.  The 
veteran's service medical records show that his hearing 
acuity decreased during service although he had normal 
hearing when he initially entered the service in August 1950.  
The veteran has testified that his inservice duties exposed 
him to loud noise from artillery.  His personnel records 
indicated that he served for a time in the artillery.  They 
also indicated that he has been awarded a Combat Action 
Ribbon and Presidential Unit Citation.  His discharge 
examination, dated May 1970, noted a diagnosis of high 
frequency hearing loss, bilaterally.  Moreover, the 
audiological evaluation performed at that time shows right 
ear hearing loss. See Hensley v. Brown 5 Vet. App. 155, 157 
(1993) (The threshold for normal hearing is from 0 to 20 
dB.).  Finally, when comparing the results of his discharge 
audiological examination, dated May 1970, to his January 1964 
audiological examination, the veteran had higher pure tone 
thresholds at each and every Hertz level tested.  
Accordingly, the veteran clearly experienced right ear 
hearing loss in service.

The evidence of record also suggests a relationship between 
the veteran's current right ear hearing loss and his active 
duty service.  A private audiological examination, dated May 
1994, noted that the veteran had "long-standing bilateral 
mild to moderate sensorineural hearing loss."  The report of 
his VA audiological examination, dated June 1996, noted the 
veteran's narrative history of "decreased hearing 
bilaterally for the past 30 years."  At the hearing 
conducted herein, the veteran testified that he was exposed 
to acoustical trauma during service.  He also indicated that 
he first started having hearing trouble during his active 
duty service, and that this condition has continued since 
that time.  Extending the benefit of the doubt to the 
veteran, as required by the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991) when the evidence is in equipoise, the 
Board has determined that service connection is warranted for 
the veteran's right ear hearing loss disorder.

When the evidence is in relative equipoise as to the merits 
of the issue, then the benefit of the doubt in resolving the 
issue is to be given to the veteran. 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Service connection for right ear hearing loss is granted, 
subject to the law and regulations governing the payment of 
monetary awards.


REMAND

The appellant has presented a well-grounded claim for an 
increased initial disability evaluation for his service-
connected left ear hearing loss.  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

When only one ear has service-connected hearing loss, the 
nonservice-connected ear is evaluated as normal for rating 
purposes.  38 C.F.R. § 3.383 (1998).  As noted above, the 
veteran has been granted service-connected for his right ear 
hearing loss.  Thus, the Board concludes that the RO must be 
given an opportunity to readjudicate the issue of an 
increased (compensable) initial disability evaluation for the 
veteran's service-connected bilateral hearing loss.  In this 
regard, the RO has not issued a supplemental statement of the 
case addressing this issue.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the regional office (RO) for the following 
development:

The RO should readjudicate the 
appellant's claim for an increased 
(compensable) initial disability 
evaluation for his service-connected 
bilateral hearing loss.

Once the foregoing has been accomplished, and if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, the appellant should be furnished 
a supplemental statement of the case covering all the 
pertinent evidence, law and regulatory criteria, and be 
afforded a reasonable period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

